Citation Nr: 0933998	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1970 to April 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing in Washington DC in October 2006.  

In January 2007, the Board reopened and remanded the claim 
for further evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The current diagnosis of PTSD is shown as likely as not 
to be due to a verified stressor from the Veteran's period of 
active service in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In light of the favorable decision, which is explained below, 
the Board finds that a discussion of the notice and duty to 
assist provisions of VCAA is not required at this time.  


Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Corroboration does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

The U.S. Court of Appeals for Veterans Claims similarly held 
in Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
that while the veteran's unit records did not specifically 
show that he was present during the alleged rocket attacks, 
"the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran, in a March 2007 statement, contended that he had 
PTSD as a result of, inter alia, a mortar attack, which he 
identified as having occurred sometime around December 1971 
or January 1972 while he was serving in the Republic of 
Vietnam.  His service personnel records indicate that he was 
assigned to 510, 73rd Signal Battalion from October 1971 to 
April 1972.  His service personnel records do not 
definitively indicate that he had combat or was otherwise 
engaged in combat with the enemy.  

In his March 2007 statement, the Veteran reported that, 
"[s]ome type of mortar round was fired at our base.  [He] 
was in the mess hall at the time it happened.  It was a very 
loud explosion and it shook the whole mess hall.  [he] was 
working in the mess hall at the time, and other soldiers 
indicated that the ammo dump had been hit by this round."  

In a May 2009 email response to a query from VA, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records) confirmed that although the 73rd Signal Battalion 
could not verify an attack on Cam Ranh Bay, the 525th 
Military Intelligence Group could verify that, "on January 
16, 1972 Cam Ranh Bay received an enemy mortar attack 
resulting in no reported damages or U.S. casualties."  

Based on this independent corroborating evidence, the Board 
concludes that the Veteran was exposed to a verified stressor 
while he served in Vietnam.  See Doran, Suozzi, Pentecost.  

With regard to the question of whether the veteran has PTSD 
as a result of his confirmed stressor, at a VA examination in 
May 2009, the examiner diagnosed the Veteran with PTSD and 
stated, "[i]t [was] concluded that these changes in 
impairment, functional state and quality of life are directly 
linked to the presence and intensity of the identified PTSD 
symptoms and stressor."  

Accordingly, the Board finds that the evidence to be in 
relative equipoise is showing that the Veteran has PTSD based 
on a verified stressor.  Therefore, in resolving all 
reasonable doubt in the Veteran's favor, service connection 
for PTSD is warranted.   





ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  






 Department of Veterans Affairs


